DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.    This Office Action is in response to the application filed on 02/03/2021. Claims 1 through 21 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [10,951,440 B2 hereafter Chen]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, and 21 of instant application has broaden the scope of claim 1 of Chen by rewording and eliminating the limitations of claim 1 of Chen.

A method for uplink data transmission, comprising: 
receiving, by a terminal device, a high layer parameter from a network device (added limitation);
receiving subset constraint indication information of a sounding reference signal (SRS) resource sent by a network device and determining at least one available SRS resource subset according to the subset constraint indication information, when the high layer parameter indicates non-codebook-based transmission (added portion of this limitation);
determining a length of an SRS resource indicator (SRI) in downlink control information (DCI), sent by the network device, for scheduling the uplink data transmission, according to the subset constraint indication information (added portion of this limitation) according to a quantity of the at least one available SRS resource subset indicated by the subset constraint indication information, wherein each SRS resource subset in the at least one available SRS resource subset is one SRS resource combination, and the one SRS resource combination comprises at least one SRS resource (eliminated portion of the limitation); 
determining a target SRI from downlink control information (DCI) according to the length of the SRI; 
determining a target SRS resource subset corresponding to the target SRI in the at least one available SRS resource subset; and 
determining a transmission parameter used for uplink data transmission according to the target SRS resource subset, 
wherein the method further comprises (eliminated portion of the limitation): 
determining a corresponding relationship between a value of the SRI and the at least one available SRS resource subset according to the subset constraint indication information (eliminated portion of the limitation); and 
the determining the target SRS resource subset corresponding to the target SRI in the at least one available SRS resource subset, comprises (eliminated portion of the limitation): 
determining the target SRS resource subset corresponding to the target SRI from the at least one available SRS resource subset according to the corresponding relationship between the value of the SRI and the at least one available SRS resource subset (eliminated portion of the limitation).
Note: there is no support for the added limitations: “receiving, by a terminal device, a high layer parameter from a network device” and  “…when the high layer parameter indicates non-codebook-based transmission” which are disclosed neither the parent’s specifications nor in the instant application’s specification. Therefore, these limitations are considered ad new matter and are not considered limitations for the ODP rejection.

Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [10,951,440 B2 hereafter Chen]. 
Because, claims 2 and 12 are reworded version of the limitation “the one SRS resource combination comprises at least one SRS resource” of the claim 1 of Chen. 

Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [10,951,440 B2 hereafter Chen]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 13 of instant application have broaden the second limitation of claim 1 of Chen by eliminating the italic portion as following: 
determining a length of an SRS resource indicator (SRI) according to a quantity of the at least one available SRS resource (claim 3 and 13 of instant application) subset indicated by the subset constraint indication information, wherein each SRS resource subset in the at least one available SRS resource subset is one SRS resource combination, and the one SRS resource combination comprises at least one SRS resource

Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. [10,951,440 B2 hereafter Chen]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 14 of instant application are substantially the same as the claim 2 of Chen.

Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [10,951,440 B2 hereafter Chen]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 15 of instant application have eliminated all the limitations of claim 1 of Chen, with exception of the last three limitations as following:
wherein the method further comprises:
determining a corresponding relationship between a value of the SRI and the at least one available SRS resource subset according to the subset constraint indication information; and 
the determining the target SRS resource subset corresponding to the target SRI in the at least one available SRS resource subset, comprises: 
determining the target SRS resource subset corresponding to the target SRI from the at least one available SRS resource subset according to the corresponding relationship between the value of the SRI and the at least one available SRS resource subset.

Claims 6 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. [10,951,440 B2 hereafter Chen]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6 and 16 of instant application are substantially the same as the claim 3 of Chen.

Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. [10,951,440 B2 hereafter Chen]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 17of instant application are substantially the same as the claim 4 of Chen.

Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. [10,951,440 B2 hereafter Chen]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9 and 19 of instant application are substantially the same as the claim 6 of Chen.

Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. [10,951,440 B2 hereafter Chen]. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 and 20 of instant application are substantially the same as the claim 7 of Chen.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they recite the limitations: “receiving, by a terminal device, a high layer parameter from a network device” and  “…when the high layer parameter indicates non-codebook-based transmission” which are neither disclosed in the parent’s specifications nor in the instant application’s specification. Therefore, these limitations are considered new matter.
Claims  2-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency from claim 1.
Claims  12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency from claim 11.
Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they recite the limitations: “… an optional quantity of transmission layers of the uplink data transmission according to a quantity of SRS resources contained in the target SRS resource subset; 
wherein the optional quantity of transmission layers is smaller than a maximum quantity of transmission layers” which are neither disclosed in the parent’s specifications nor in the instant application’s specification. Therefore, these limitations are considered new matter.
Claim Rejections - 35 USC § 103
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 91 R1-1720283 Reno, USA, 27th November – 1st December 2017 Source: Samsung (hereafter Samsung) in view of Park et al. (US 2019/0222277 A1).

For claims 1, 11, and 21 Samsung teaches a method/ a UE (terminal-having a transceiver and a processor)/ a gNB (network device having a transceiver and a processor) for uplink data transmission (see page 1 “UL non-code book-based transmission”), comprising: 
receiving, by a terminal device, a high layer parameter from a network device (see page 1 “DCI includes SRI field” and page 2 “RRC parameter”); 
receiving, by the terminal device, subset constraint indication information of a sounding reference signal (SRS) resource sent by the network device, and determining at least one available SRS resource subset according to the subset constraint indication information, when the high layer parameter indicates non-codebook-based transmission (see page 1 agreements “a total of up to 4 SRS ports (resource constraints (limits) indicated by SRS resource indicator or index SRIs using one DCI Field”, page1 DCI design “for non=codebook-based transmission, SRI serves the function of transmit precoding matrix indicator(TPMI)”, and page 2 “RRC parameter”); 
determining, by the terminal device, a length of an SRS resource indicator (SRI) in downlink control information (DCI), sent by the network device, for scheduling the uplink data transmission, according to the subset constraint indication information; determining, by the terminal device a target SRI from the DCI according to the length of the SRI (see page 1 agreements “DCI includes a SRI field which sent to a terminal by the network for uplink scheduling”, page2 “…N SRIs will be needed for N subsets to arrange K SRS resources that results N*Log2(kn) bits (length) of DCI field”, page 2 first paragraph “DCI include M SEIs wherein each SRI is a 3 bits (length)”); 
determining, by the terminal device, a target SRS resource subset corresponding to the target SRI in the at least one available SRS resource subset (see page 2 first paragraph “DCI include M SEIs wherein each SRI is a 3 bits (length)”-this SRI length (3 bits) provides 23 = 8 SRIs to select from”); and 
determining, by the terminal device, a transmission parameter used for the uplink data transmission according to the target SRS resource subset (see page 1 Agreements “wherein the determined parameter is a total of up to 4 SRS ports” and page 2 “RRC parameter indicating the AP-CSI-RS resource index associated with AP-SRS configuration is needed”).
Samsung does not explicitly teach that degerming a target SRS resource corresponding to the target SRI.
However, Park teaches an SRS is selected by the SRI in receiving downlink control information DCI (see Park: paragraph 8).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to us the teachings of Park in the DCI design of Samsung in order to select and appropriate SRS for MIMO transmission (see Park: paragraph 5).

           For claims 2 and 12 Samsung teaches the method/the terminal device, wherein each SRS resource subset in the at least one available SRS resource subset is one SRS resource combination, and the one SRS resource combination comprises at least one SRS resource (see page 1 agreements “wherein the determined parameter is a total of up to 4SRS ports (1 to 4 SRS ports combinations)”).

           For claims 3  and 13 Samsung teaches the method/the terminal, wherein the determining the length of the SRI according to the subset constraint indication information comprises: 
determining the length of the SRI according to a quantity of the at least one available SRS resource subset (see page 2 first paragraph “SRI is 3 bits (length) for L<= K selected SRS resources”).

           For claims 4  and 14 Samsung teaches the method/the terminal, wherein the determining the length of the SRI according to the quantity of the at least one available SRS resource subset comprises: determining that the length of the SRI is equal to [log2 K], wherein [ ] represents upward rounding and K is equal to the quantity of the at least one available SRS resource subset (see page2 “…N SRIs will be needed for N subsets to arrange K SRS resources that results N*Log2(kn) bits (length) of DCI field”, page 2 first paragraph “DCI include M SEIs wherein each SRI is a 3 bits (length)”).

           For claims 5  and 15 Samsung teaches, wherein the method further comprises: 
determining a corresponding relationship between a value of the SRI and the at least one available SRS resource subset according to the subset constraint indication information; and 
the determining the target SRS resource subset corresponding to the target SRI in the at least one available SRS resource subset, comprises: 
determining the target SRS resource subset corresponding to the target SRI from the at least one available SRS resource subset according to the corresponding relationship between the value of the SRI and the at least one available SRS resource subset.

           For claims 6  and 16 Samsung teaches, wherein the transmission parameter used for the uplink data transmission comprises at least one of: a quantity of antenna ports, or (see page 1 “a total up to 4 ports”).
           For claims 7  and 17 Samsung teaches, wherein the determining the transmission parameter used for the uplink data transmission according to the target SRS resource subset comprises: 
determining a quantity of transmission layers of the uplink data transmission according to a quantity of SRS resources contained in the target SRS resource subset (see page 1 “higher layer signaling and SRS resource(s)” and page 2 “number of UL transmission layers”).

           For claims 8  and 18 Samsung teaches, wherein the determining the quantity of transmission layers of the uplink data transmission according to the quantity of SRS resources contained in the target SRS resource subset comprises: 
determining , by the terminal device, an optional quantity of transmission layers of the uplink data transmission according to a quantity of SRS resources contained in the target SRS resource subset (see page 2 “UE infer the number of UL transmission layers from the number of SRS resources assigned to the UE”); 
wherein the optional quantity of transmission layers is smaller than a maximum quantity of transmission layers (see page 2 “UE infer the number of UL transmission layers from the number of SRS resources assigned to the UE where the maximum layers is M and the number of layers is the number of non-zero values in the bitmap”).

           For claims 9  and 19 Samsung in view of Park teaches, wherein the determining the transmission parameter used for the uplink data transmission according to the target SRS resource subset comprises: 
determining a beam transmitting an SRS in the target SRS resource subset as a beam used for the uplink data transmission (see Samsung: page 2 AP-CSI-RS and AP-SRS “beam management and CSI acquisition with beamformed CSI-RS” and Park: paragraphs 214-216 “beamforming”).
           For claims 10 and 20 Samsung in view of Park teaches, wherein the determining the transmission parameter used for the uplink data transmission according to the target SRS resource subset comprises: 
determining a panel that transmits an SRS in the target SRS resource subset as a panel used for the uplink data transmission (see Park: paragraph 215 “a panel is a group of antenna”) .
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rahman et al. (US 2018/0183503 A1).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415